MEMORANDUM **
California state prisoner Bret Allen Langford appeals pro se the district court’s denial of his 28 U.S.C. § 2254 habe-as petition challenging his conviction for corporal injury to a spouse and related offenses. We have jurisdiction under 28 U.S.C. § 2253, we review de novo, Mendez v. Small, 298 F.3d 1154, 1157-58 (9th Cir. 2002), and we affirm.
Langford contends that his trial attorney rendered ineffective assistance by not presenting an expert witness at trial to bolster his theory of self-defense. For Langford to succeed, he must demonstrate that his attorney’s representation was deficient to such a degree as to prejudice his *463defense. See Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Because Langford cannot show a reasonable probability that an expert witness would have changed the result of his trial, the district court properly denied his petition. See id. at 693-94; Franklin v. Johnson, 290 F.3d 1223, 1237 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.